Citation Nr: 0635306	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  

[The issue of entitlement to VA vocational rehabilitation 
benefits is the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from January 1995 to January 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for respiratory 
problems.  (While the veteran appealed with regard to other 
issues, those issues have been addressed in final Board and 
RO decisions.)

In August 2001 and June 2004, the Board remanded this matter 
for additional development.  That development having been 
completed to the extent possible, the veteran's appeal is 
again before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran had 
occasional colds during service and a history of bronchospasm 
was noted once during service.  

2.  The medical evidence does not show that the veteran 
currently has a chronic respiratory disorder.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through July 2003 have been obtained and he 
had a VA compensation examination; he was also scheduled - 
and failed to report - for another VA compensation 
examination.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 1999 - and again in November 1999, both times before 
sending the veteran a VCAA letter in August 2002 - indeed 
before the passage of the VCAA.  But bear in mind the Board 
remanded this case to the RO in August 2001, partly to ensure 
compliance with the VCAA, and after sending the veteran the 
August 2002 VCAA letter to comply with the Board's remand 
directive, the RO readjudicated his claim in the August 2003 
and June 2006 supplemental statements of the case (SSOC) 
based on any additional evidence that had been received since 
the initial rating decision in question, statement of the 
case (SOC).  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
However, he was not provided notice of what type of 
information and evidence was needed to substantiate a higher 
rating or of the type of evidence necessary to establish an 
effective date if this benefit is granted.  Nevertheless, 
inasmuch as the Board has herein denied the service 
connection claim, the issues relating to a higher rating and 
the proper effective date are moot.  Accordingly, the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Review of the veteran's service medical records reveals that 
the veteran had several instances of upper respiratory 
infection during service.  He occasionally complained of a 
cough, but no specific abnormal clinical findings were noted.  
Chest x-rays in April 1996 and September 1998 were 
interpreted as being normal.  In 1997, one examiner found 
"exercise induced bronchospasm by history;" however, that 
examiner did not note any pertinent abnormal clinical 
findings at that time.  The veteran noted a history of 
shortness of breath and pain in his chest in the report of 
medical history associated with his October 1998 examination 
prior to separation.  On physical examination at separation, 
however, the veteran's lungs were evaluated as normal.  There 
were no pertinent abnormal clinical findings and no diagnosis 
of a respiratory disorder.  

A VA general medical examination was conducted in June 1999.  
The veteran provided a history of some difficulty breathing 
in cold air, increased stuffiness in his nose, increased 
coughing an production of "brown phlegm," and a sinus 
problem.  He told the examiner that he had noted some 
increased coughing and shortness of breath after running in 
1995, and was told that he had asthma.  He indicated that he 
was given Robitussin, Sudafed, and an Albuterol inhaler.  The 
veteran stated that his symptoms of bronchospasm would come 
and go over the years.  On physical examination, the lungs 
were clear to auscultation.  No other pertinent clinical 
findings were noted.  Pulmonary function testing at that time 
yielded results that were suggestive of restrictive 
impairment.  The examiner listed a diagnosis of past history 
of bronchospasm and asthma.  

The Board notes that the service medical records contain only 
one reference to a history of bronchospasm and they do not 
indicate that an inhaler was prescribed, although other cold 
medications were given at times.  

VA clinic records dated from September 2002 to July 2003 do 
not reflect any respiratory complaints or abnormal clinical 
findings.  The September 2002 record notes the veteran's 
report that he had the onset of asthma when he ran during 
drills and that he was given an inhaler that helped.  He 
stated that he would jog in the gym, but no longer had a 
problem with asthma.  The veteran specifically denied having 
any cough, wheezing, or dyspnea.  

Pursuant to the Board's remand in June 2004, the veteran was 
scheduled for an examination by a pulmonary specialist to 
determine the presence, nature, severity, and etiology of any 
current lung disorder.  He did not report for the examiner, 
but indicated that he did not receive notice of the 
examination.  Accordingly, another examination was scheduled.  
Although the veteran was notified of the time and date of the 
rescheduled examination, he again failed to report for that 
examination.  The veteran has never provided good cause for 
failing to report for the rescheduled examination, and he has 
not indicated a willingness to report for another 
examination.    

The regulations require that when a claimant fails to report 
for a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).  

The Board would point out that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   In this case, an examination was scheduled to 
determine whether the veteran currently has a chronic 
respiratory disorder and, if so, whether that disorder is 
etiologically related to the symptoms that were noted in 
service.  His failure to report for the scheduled examination 
leaves the Board without critical evidence that might have 
helped substantiate his claim.  

The available medical evidence, while showing some pulmonary 
symptomatology during service, does not indicate that the 
veteran had a chronic respiratory disorder during service or 
at separation from service.  Similarly, the available post-
service medical evidence does not show that he currently has 
a chronic respiratory disorder.  

The Board would also point out that mere symptoms, in the 
absence of a diagnosed or identifiable underlying disorder, 
do not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Service connection requires that the veteran have a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Without medical evidence that he does currently have a 
chronic respiratory disorder, the criteria for service 
connection are not met.  

For the foregoing reasons, the claim for service connection 
for a respiratory disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


